[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] STIPULATION
The parties hereby stipulate as to the following facts:
1. The decedent Deborah Lindsay was born on November 3, 1962.
2. At the time of her death, Lindsay lived in Bridgeport, Connecticut.
3. Lindsay was a crack cocaine addict.
4. In the early morning hours of March 22, 1993, Lindsay was shot to death in an alleyway behind 708 Hallett Street, Bridgeport, Connecticut.
5. The medical examiner determined that Lindsay's death was caused by multiple gunshot wounds to the head, chest and torso, and determined that the manner of death was a homicide.
6. The homicide scene is located in an area well known for heavy drug activity, where the main drug sold in the area is crack cocaine.
7. Lindsay had cocaine in her blood system at the time of her death as determined by the State Medical Examiner.
8. Gilbert Rodriguez was charged, and later convicted, of the crime of murder for Lindsay's death.
9. Rodriguez was a member of a group known as the "Green Top Posse" that controlled drug dealing in the area where Lindsay was killed. His job was to collect drug money from individuals on the street for the Green Top Posse.
10. Lindsay had been furnished drugs to sell for the Green Top Posse.
11. The day before the murder, Rodriguez had argued with Linsay over money he claimed she owed him from the proceeds of drug sales. In the course of this argument, Rodriguez produced a gun and threatened to shoot Lindsay over the money he claimed she CT Page 4484 owed him.
12. On the day of the murder Rodriguez located Lindsay and shot her.
    THE PLAINTIFF                            THE DEFENDANT Commissioner of Victim Services
                                             RICHARD BLUMENTHAL ATTORNEY GENERAL
BY: _____________________________        BY: _____________________________ Joseph W. Christiano, III                Henry S. Cohn 1115 Main Street, Suite 406              Assistant Attorney General Bridgeport, CT 06604                     Juris No. 085490 P.O. Box 120 Hartford, CT 06141-0120 Tel. (860) 566-4990